14 So.3d 299 (2009)
Elmo GOLDEN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-563.
District Court of Appeal of Florida, Fourth District.
August 12, 2009.
*300 Elmo Golden, Okeechobee, pro se.
Bill McCollum, Attorney General, Tallahassee, and Melynda L. Melear, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant Elmo Golden appeals a circuit court order summarily denying his motion for postconviction relief raising multiple claims of error and ineffective assistance of trial counsel. We affirm the order summarily denying all of the claims except for Golden's claim of ineffective assistance of trial counsel for failure to move to suppress his statements made to police. On that claim, we find that the trial court's summary denial should have been without prejudice to Golden's right to file an amended motion. Spera v. State, 971 So.2d 754 (Fla.2007).
We reverse the summary denial of that one claim of ineffective assistance and remand for the circuit court to grant appellant leave to amend his motion to plead a legally sufficient claim on that ground. On the other grounds, the circuit court order is affirmed.
Affirmed in Part, Reversed and Remanded in Part for Further Proceedings.
STEVENSON, MAY, and CIKLIN, JJ., concur.